Citation Nr: 1218482	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sinusitis, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for psychiatric disability other than PTSD, to include sleep disturbance, mood swings, and nightmares.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for high cholesterol.  

9.  Entitlement to a rating in excess of 20 percent for status-post arthroscopy and partial lateral meniscectomy of the right knee (right knee disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990, and February 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2007, June 2007, and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Following the January 2009 Statements of the Case (SOC) and Supplemental Statement of the Case (SSOC), the Veteran submitted additional medical evidence.  The Veteran's representative submitted a waiver of consideration by the agency of original jurisdiction (AOJ) in November 2011.  See 38 C.F.R. § 20.1304.  In December 2011, however, the Veteran submitted additional evidence without a waiver of AOJ consideration.  The newly received evidence is not pertinent to the Veteran's claim to reopen his service connection claim for a left knee disability as it merely shows one treatment note related to pain management for the musculoskeletal disabilities.  This is cumulative of the evidence previously considered by the RO.  The claims of entitlement to service connection for sinusitis and PTSD are reopened as shown below, and along with service connection claim for psychiatric disability other than PTSD and increased rating claim for a right knee disability, are being remanded for further development.  Thus, the originating agency will be afforded an opportunity to review this newly received evidence.  

The issues of entitlement to service connection for sinusitis, psychiatric disability, sleep apnea, fibromyalgia, high cholesterol, and tinnitus, and entitlement to an increased rating for right knee disability are addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for sinusitis was denied in an unappealed, June 2004 rating decision.

2.  The evidence received since the June 2004 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The claim of entitlement to service connection for PTSD was denied in an unappealed, February 2001 rating decision.

4.  The evidence received since the February 2001 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

5.  A February 2008 Board decision denied reopening of a previously denied claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability; the Veteran did not appeal.  

6.  Evidence received since the June 2008 decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided adequate VCAA notice in letters dated in August 2006, April 2007, and March 2008, prior to the respective rating decisions on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

In addition to the paper claims files, the Board has also reviewed the Virtual VA electronic claims file associated with the Veteran's claims.  A review of this electronic file reveals records that are already associated with the Veteran's paper claims files.  

Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen service connection for a left knee disability, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria: Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis: Claims to Reopen

Sinusitis

The RO initially denied service connection for sinusitis in a June 2004 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.

The basis for the denial in June 2004 was that the Veteran was not shown to have current, chronic sinusitis, nor had it been shown to be attributable to his period of active duty.  

The medical evidence of record in June 2004 consisted of the Veteran's service treatment records (STRs), VA outpatient and private treatment records, and the report of an April 2004 VA sinus examination.  The April 2004 VA examiner indicated that the Veteran did not have chronic sinusitis, other than notations in prior treatment records that were based upon the Veteran's reported history.  He indicated that he would need a CT scan of the sinuses to definitively rule chronic sinusitis out.  He diagnosed chronic rhinitis and chronic rhinitis medicamentosa.  The examiner noted that he did not see any evidence that the Veteran's sinus complaints were service related, because many people experience these symptoms that are not in the military.  The examiner further noted that the Veteran's cold weather exposure in Germany does not generally lead to chronic rhinitis, and opined that "it is just as likely as not that [the Veteran] would have these symptoms if he had never served in the military."  

Evidence received since June 2004 includes VA outpatient and private treatment records, and the Veteran's statements.  Most importantly of record are the Veteran's most recent VA treatment records showing a diagnosis of chronic sinusitis and treatment for superimposed acute sinusitis.  During a private MRI of the brain, the Veteran was found to have bilateral maxillary sinusitis.  Also, a private treatment record dated in September 2011 shows a diagnosis of seasonal sinusitis 

A medical diagnosis of a chronic sinusitis was an element of entitlement to service connection that the RO found was not met in June 2004.  The Board finds that the recent VA and private treatment records are new and material as they relate to a previously unestablished element of entitlement to service connection-namely, it supports the presence of a current sinus disability.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a sinus disability.

PTSD

The RO initially denied service connection for PTSD in a February 2001 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.

The evidence of record in February 2001 consisted of STRs, service personnel records, and statements submitted by the Veteran.  The basis for the denial in February 2001 was that although the Veteran was diagnosed as having PTSD, he did not have an in-service stressor, nor did the evidence show that he was engaged in combat or was a prisoner of war.  

Evidence received since February 2001 includes VA and private outpatient treatment records and statements from the Veteran.  In a May 2008 statement submitted by the Veteran, he reported a history suggestive of the Veteran's fear of enemy military activity during his Gulf War service.  

It is noted that the PTSD service connection laws have changed during the appeal period and now provide that a valid stressor includes one related to a veteran's fear of hostile military activity.  See 38 C.F.R. § 3.303(f)(3).  This change constitutes substantive change in the law governing entitlement to service connection for PTSD, and essentially creates a new cause of action or new basis of entitlement, thus, it is a liberalizing change in law warranting a de novo adjudication of the issue.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Kent v. Nicholson, 20 Vet. App. 1, 6-7 (2006).

On review of the evidentiary submissions, and with consideration of the liberalizing change in the law, the Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim in the context of the intervening change in the laws governing service connection for PTSD.  It is noted that the claim was previously denied because there was no verified stressor, or evidence of nexus.  This prior evidentiary defect is now cured by the recent evidentiary submissions.  Accordingly, reopening of the claim for entitlement to service connection for PTSD is warranted.

Left Knee Disability

The RO initially denied service connection for a left knee disability in a January 1992 rating decision.  Following additional attempts to reopen, the Board declined to reopen the Veteran's claim in a February 2008 decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.

The basis for the denial in January 1992 was that the evidence did not show the Veteran had a chronic left knee disability attributable to his period of active duty.  The basis for the denial by the Board in February 2008 was that the evidence failed to show that the Veteran's left knee disability was related to service or caused or worsened by his service-connected right knee disability.  

The evidence of record in February 2008 consisted of the following:  (1) the Veteran's STRs showing no left knee complaints, (2) VA outpatient treatment records showing complaints of bilateral knee pain and physical therapy notes, and (3) statements submitted by the Veteran.  The evidence of record did not include any clinical opinions linking any disability of the left knee to the Veteran's active military service or a service-connected disability.  

Evidence received since the February 2008 Board decision consists of the following: (1) VA outpatient treatment records showing treatment for left knee pain (diagnosed as mild osteoarthrosis of the left knee) and physical therapy treatment records, (2) private treatment records, and (3) additional statements submitted by the Veteran.  The evidence added to the record does not include any evidence, other than the Veteran's own assertions, that the claimed disabilities are etiologically related to the Veteran's military service and/or service-connected right knee disability. 

On review of the evidence above, the Board finds that the medical evidence received since February 2008 is not material to the claim to reopen service connection for a left knee disability.  Nothing in the medical evidence added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran's current left knee disability is attributable to event, injury, or disease during service, or was caused or worsened by his service-connected right knee disability.  The evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service or service-connected disability.  The Board has also considered the Veteran's lay statements that his left knee disability is related to his military service and/or service-connected right knee disability, but these statements are merely cumulative of his statements of record at the time of the February 2008 decision. 

The Board has considered the case in light of Shade, 24 Vet App 110.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since February 2008 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for left knee disability has not been received.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for sinusitis is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PTSD is granted.

As new and material evidence has not been received, reopening of the claim for service connection for left knee disability is denied.



REMAND

The Board finds that further development is required before the claims of entitlement service connection for sinusitis, PTSD, depression, sleep apnea, fibromyalgia, high cholesterol, and tinnitus, and entitlement to an increased rating for service-connected right knee disability are adjudicated. 

 Sinusitis

In light of the reopening above, the Board finds that the Veteran should be afforded a VA examination for his claimed sinusitis.  He has contended that he first experienced sinus problems while serving in Germany and the symptoms have continued since.  He is currently diagnosed as having chronic sinusitis and seasonal sinusitis.  

The Veteran was indeed afforded a VA examination of his sinuses in April 2004, but the Board finds this examination to be inadequate.  The basis of the examiner's negative nexus opinion was that this is the type of disability that is common in the non-military population, and he would have had these symptoms whether or not he was in the military.  This is not the standard for which a nexus, or lack thereof, is determined.  As such, the Veteran should be afforded another VA examination to determine whether his current sinusitis is related to his military service.  

PTSD and Depression

The Veteran contends that he has PTSD and depression, with nightmares, sleep problems, and mood swings due to his active military service.  The Veteran relates that he feared death when he was called up during Desert Storm, and was worried that he would have to go into combat.  He recalled the onset of sleep problems, mood swings, irritability, and nightmares as being during military service.  Evidence of record clearly shows current psychiatric treatment for PTSD, depression, and associated symptoms.  

In light of the reopening of the claim for service connection for PTSD, the Board finds that additional development is warranted.  VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim.  38 C.F.R. § 3.159(d).  Here, a VA examination with an opinion is necessary to decide whether the Veteran has PTSD due to fear of hostile military forces as suggested and reported by the Veteran.  Although there is evidence of a current disability and nexus to service, it is unclear whether the Veteran has PTSD due to fear of hostile military forces-a stressor that does not require independent verification.  See 38 C.F.R. § 3.303(f)(3) (2011).  

In addition, the Veteran has not been provided a VA examination with respect to his claim of entitlement to service connection for depression.  In light of the Veteran's assertions of the onset and continuity of his psychiatric symptoms, and his current treatment for PTSD and depression, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

Sleep Apnea, Fibromyalgia, High Cholesterol, and Tinnitus

Service connection for sleep apnea, fibromyalgia, high cholesterol, and tinnitus was denied in a January 2009 rating decision.  A review of the record shows that the Veteran filed a timely notice of disagreement with this rating decision in February 2009.  The Board recognizes that the February 2009 notice of disagreement states that he wished to appeal his chronic hearing loss, but will liberally construe this statement to include an appeal as to his denial of service connection for tinnitus.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Right Knee Disability

The Veteran's right knee disability is currently rated as 20 percent disabling, and his most recent VA examination of the right knee was in January 2008.  In the Veteran's subsequent submissions to the Board, he has essentially contended a worsening of his symptoms by providing copies of treatment records showing continued treatment for increasing right knee pain.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the disability for which a higher rating is sought.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  A Statement of the Case on the issues of entitlement to service connection for sleep apnea, fibromyalgia, high cholesterol, and tinnitus should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to any of the issues, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  The RO or the AMC should also undertake appropriate development, including providing the Veteran with a letter, explaining the July 2010 amendment of 38 C.F.R. § 3.304(f), and eliciting any additional stressor statements from the Veteran related to such amendment.

4.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or the presumed in-service stressors.  

With respect to each additional acquired psychiatric disorders present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  

The rationale for all opinions expressed must be provided.

5.  The Veteran scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed sinus/nasal disability.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each currently present sinus disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

The rationale for each opinion expressed must also be provided.  

6.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed, including range of motion testing.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

7.  The RO or the AMC should also undertake any other development it determines to be warranted. 

8.  Then, the RO or the AMC should again review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


